Citation Nr: 1530522	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disability as secondary to a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.  

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  


FINDING OF FACT

The Veteran's left knee disability is causally related to his service-connected right knee disability.


CONCLUSION OF LAW

The Veteran's left knee disability is proximately due to or the result of his service-connected right knee disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given that this is a full grant of the Veteran's appeal, no discussion of the VCAA is necessary, as any deficiencies in the duties to notify and assist are harmless error.

II. Entitlement to Service Connection for a Left Knee Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  The Veteran has been granted entitlement to service connection for a right total knee replacement (previously rated as right knee chondromalacia with degenerative joint disease), hereinafter, a right knee disability. 

In January 2009, the Veteran filed for service connection for a left knee disability that he stated was due to his service-connected right knee disability.  The Veteran reported that he had not previously had issues with his left knee, but approximately 4-6 weeks after he had surgery on his service-connected right knee he began having pain in his left knee.  He reported that over time this knee pain grew worse and he began to require treatment for his left knee.  In February 2009, the Veteran reported that as the pain in his left knee became greater; his left leg became unstable and led to a series of falls that resulted in surgery to his left knee.  

In March 2009, a the Veteran provided a statement from one of his physicians that  he had been a patient since April 2008, and at that time, there was no indication of problems with his left knee.  The physician reported that the Veteran had been complaining about right knee pain that resulted in a referral to an orthopedic surgeon and arthroscopic surgery in May 2008.  The physician stated, "he then started having left knee pain in December 2008 that continued to seriously cause pain, so the patient requested a referral with another orthopedic surgeon who performed arthroscopic surgery on the left knee on February 19, 2009."

In May 2009, the Veteran was sent for a VA examination in relation to his left knee.  The examiner diagnosed the Veteran with the residuals, status post left knee arthroscopy with medial meniscus tear and chondromalacia of trochlea and patella; mild degenerative arthritis.  The examiner opined that this condition was less likely than not cause by his service-connected right knee.  The examiner stated that his opinion was based upon that the Veteran's left knee condition seemed to me more likely due to wear and tear of activities of daily living and to have developed independently of the right knee condition.  

During his Board hearing, the Veteran stated that the orthopedic surgeon performed surgery on his left knee told him "It's very common that on knees and hips, when you have one done, you favor, so the other one goes out."  The Veteran stated that he asked his surgeon to provide him a written opinion regarding the etiology of his left knee condition.  He stated that his doctor told him that he could not opine that his right knee definitely caused his left knee condition, "because nobody can... because we don't know." However, the Veteran reported that his doctor stated "I can say that was -- he used a term -- it was likely as not to have caused it because I've seen that in the records."  

After his Board hearing, the Veteran provided an opinion from his surgeon that reported that "subsequent to [his right knee] surgery, he had to favor the right knee during his rehabilitation of the right knee.  His left knee became worse with increased weight bearing and use and rapidly developed symptoms of pain."

Based on a review of this evidence, the Board finds that service connection for a left knee disability, as secondary to his service-connected right knee disability, is warranted.  While the opinion provided by the Veteran's private physician does not specifically state that the Veteran's left knee is at least as likely as not due right knee disability, the Board notes that the Veteran is competent to report a contemporaneous medical diagnosis by his physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the written statement provided by the Veteran's surgeon supports the opinion related by the Veteran.  It indicates that after his right knee surgery, the Veteran had to favor his right knee and his left knee worsened and developed symptoms of pain as a result of increased weight bearing. 
As this opinion accounts for the Veteran's statements and the statement of his prior physician that the Veteran had no previous history of left knee problems prior to his surgery, the Board finds the opinion of the Veteran's surgeon to be of greater probative value than the opinion provided by the VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a left knee disability, as secondary to his service-connected right knee disability, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for a left knee disability is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


